DETAILED ACTION
 	Claims 1-20 are pending and have been examined.

Claim Rejections - 35 USC § 101
      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


      Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to an abstract idea without significantly more.
Here, under step 1 of the Alice analysis, method claims 1-7 are directed to a series of steps, system claims 8-14 are directed to one or more processors, and mobile device claims 15-20 are directed to one or more processors.  Thus the claims are directed to a process, machine and machine, respectively.
Under step 2A of the analysis, the claimed invention is directed to an abstract idea without significantly more. The claims recite recommending and delivering a media instance, including inferring, accessing, selecting, generating and delivering steps.  
The limitations of inferring, accessing, selecting, generating and delivering, are a process that, under its broadest reasonable interpretation, covers organizing human activity concepts, but for the recitation of generic computer components.  
Specifically, the claim elements recite inferring automatically a user preference from a plurality of user behaviors; accessing automatically a digital map comprising 
That is, other than reciting one or more processors, the claim limitations merely cover commercial interactions, including marketing or sales activities or behaviors, as well as managing personal behavior, thus falling within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  The claims include one or more processors.  The one or more processors in the steps are recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  As a result, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of one or more processors amounts to no more than mere instructions to apply the 
None of the dependent claims recite additional limitations that are sufficient to amount to significantly more than the abstract idea. Claims 2-4 further describe inferring the user preference from the plurality of user behaviors. Claim 5 further describes accessing the digital map. Claims 6 and 7 further describe generating the recommended media instance and delivering an explanation. Similarly, dependent claims 9-14 and 16-20 recite additional details that further restrict/define the abstract idea. A more detailed abstract idea remains an abstract idea.
 Under step 2B of the analysis, the claims include, inter alia, one or more processors.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
There isn’t any improvement to another technology or technical field, or the functioning of the computer itself.  Moreover, individually, there are not any meaningful limitations beyond generally linking the abstract idea to a particular technological environment, i.e., implementation via a computer system.  Further, taken as a combination, the limitations add nothing more than what is present when 
In addition, as discussed on page 103 of the specification, “A standard PC workstation 956 is connected to the server in a contemporary fashion. In this instance, the relevant systems, in part or as a whole, may reside on the server 950, but may be accessed by the workstation 956. A terminal or display-only device 958 and a workstation setup 960 are also shown. The PC workstation 956 may be connected to a portable processing device (not shown), such as a mobile telephony device, which may be a mobile phone or a personal digital assistant (PDA). The mobile telephony device or PDA may, in turn, be connected to another wireless device such as a telephone or a GPS receiver.  Figure 51 also features a network of wireless or other portable devices 962. The relevant systems may reside, in part or as a whole, on all of the devices 962, periodically or continuously communicating with the central server 952, as required. A workstation 964 connected in a peer-to-peer fashion with a plurality of other computers is also shown. In this computing topology, the relevant systems, as a whole or in part, may reside on each of the peer computers 964.”
As such, this disclosure supports the finding that no more than a general purpose computer, performing generic computer functions, is required by the claims.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract Alice Corporation Pty. Ltd. v. CLS Bank Int’l et al., No. 13-298 (U.S. June 19, 2014).

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

 	Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reisman (US 20030229900 A1), in view of Robarts et al (USPN 7,073,129).
As per claim 1, Reisman discloses a computer-implemented method, comprising:
inferring automatically a user preference from a plurality of user behaviors (i.e., various learning techniques to gather knowledge of user behavior and apply artificial intelligence and related inference techniques to infer the user's desires, ¶ 0444);
selecting automatically a computer-implemented object that represents a physical object based, at least in part, upon the inference of the user preference 
and delivering automatically the media instance to a user (i.e., A system may have a number of sessions in progress at once, whether independent or related, each defined by the state of navigational position through multimedia content (including the time-position in continuous media content and the special position in spatially-oriented content), the contents of various input and output elements and controls, the nature and configuration of open windows, menus, drop downs, text entry boxes, check-boxes, etc., as well as the current state of work files, buffers, databases, logs, in-flight transactions, embedded logic objects helper applications (such as streaming media players), ¶ 0128).
Reisman does not disclose accessing automatically a digital map comprising a plurality of representations of physical objects and their associated physical locations; and generating automatically a recommended media instance comprising a spatially arranged representation of the selected computer-implemented object and the plurality of representations of the physical objects.
Robarts et al disclose a "client" or "server" computing device may comprise any combination of hardware or software that can interact, including computers, network 
Robarts et al also disclose the first filter 402 might specify generic characteristics of suitable messages, such as the product/service characteristics for advertisements. The second filter 404 might specify user characteristics and preferences. For instance, the user might only want to receive advertisements while running errands. The third filter 406 might describe certain user situations in which 
Reisman and Robarts et al are concerned with effectively offering consumers products and services.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include accessing automatically a digital map comprising a plurality of representations of physical objects and their associated physical locations; and generating automatically a recommended media instance comprising a spatially arranged representation of the selected computer-implemented object and the plurality of representations of the physical objects in Reisman, as seen in Robarts et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 2, Reisman discloses inferring automatically the user preference from the plurality of user behaviors, wherein the inferring is performed in accordance with input from a user-controlled inference tuning function (i.e., A further variation in controls can be provided to allow users to override markup suggestions (or other produced-in schemes) on a one-time, session, or permanent basis. Some embodiments might also add various learning techniques to gather knowledge of user behavior and apply artificial intelligence and related inference techniques to infer the user's desires, ¶ 0444).
As per claim 3, Reisman discloses inferring automatically the user preference from the plurality of user behaviors, wherein the inferring of the preference is based 
As per claim 4, Reisman discloses inferring automatically the user preference from the plurality of user behaviors, wherein the preference is inferred based upon an automatic analysis of pictorial-based information, wherein the automatic analysis is performed through application of a computer-implemented neural network (i.e., Some embodiments might also add various learning techniques to gather knowledge of user behavior and apply artificial intelligence and related inference techniques to infer the user's desires, ¶ 0444).
As per claim 5, Reisman discloses accessing automatically the digital map comprising the plurality of representations of the physical objects, wherein the physical objects are interpreted from pictorial-based information by application of a computer-implemented neural network (i.e., Some embodiments might also add various learning techniques to gather knowledge of user behavior and apply artificial intelligence and related inference techniques to infer the user's desires, ¶ 0444).
As per claim 6, Reisman does not disclose generating automatically the recommended media instance comprising the selected computer-implemented object and the plurality of representations of the physical objects, wherein the 
Robarts et al disclose augmenting reality (e.g., with computer-generated images, sounds, smells, sensations, etc.) is not limited to adding or transforming indicated, measured or inferred data--instead, it can also include the blocking of real-world stimuli. For example, when light of a potentially hazardous amplitude or frequency is detected, the portion of a transparent display through which the radiation is passing can be made opaque, thereby protecting the user's eyes. Similarly, audio noise canceling algorithms can be used to protect hearing (column 25, lines 5-14).
Reisman and Robarts et al are concerned with effectively offering consumers products and services.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the selected computer-implemented object and the plurality of representations of the physical objects are spatially arranged in accordance with an optimization algorithm in Reisman, as seen in Robarts et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 7, Reisman discloses delivering automatically an explanation for the delivering of the recommended media instance to the user, wherein the explanation is in a natural language format and comprises reasoning for the delivery of the recommended media instance to the user (i.e., Extending the discussion above, it is noted that the concepts of personalization/customization, as emphasized in 
As per claim 9, Reisman discloses infer automatically the user preference from the plurality of user behaviors, wherein the user behaviors are associated with a plurality of users (i.e., Such behavior controls can be obtained and composed from a combination of sources, including the user, the author (including the full range of sourcing and distribution players), and from hardware and software vendors, third party services, and other users, ¶ 0444).
Claims 8 and 10-14 are rejected based upon the same rationale as the rejection of claims 1 and 3-7, respectively, since they are the system claims corresponding to the method claims.
Claims 15-20 are rejected based upon the same rationale as the rejection of claims 1 and 3-7, respectively, since they are the mobile device claims corresponding to the method claims.

Conclusion
 	The prior art made of record and not relied upon, listed in the PTO-892, considered pertinent to applicant's disclosure, discloses content recommendation and delivery.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726.  The examiner can normally be reached on M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.